Citation Nr: 0914639	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-43 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder as 
secondary to depression and/or PTSD.


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to July 
1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from February 2004 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas.

This case was previously before the Board in November 2006, 
at which time the Veteran's claims for service connection for 
depression, and for service connection for a sleep disorder 
on a direct-incurrence basis, were denied.  Additionally, the 
Board remanded the Veteran's claims for service connection 
for PTSD and for service connection for a sleep disorder as 
secondary to depression and/or PTSD for additional 
development of the record.  After such additional development 
was completed, a February 2009 supplemental statement of the 
case was issued and the case was returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  There is no competent objective evidence of record 
corroborating the Veteran's claimed in-service stressors.

2.  A sleep disorder has not been shown to be etiologically 
related to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2008).

2.  A sleep disorder is not proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In this case, VA sent letters to the Veteran dated November 
2003 and January 2005.  The November 2003 letter informed the 
Veteran of what evidence was required to substantiate his 
claim for service connection for a sleep disorder, and 
informed him of his and VA's respective duties for obtaining 
evidence.  The January 2005 letter informed the Veteran of 
what evidence was required to substantiate his claim for 
service connection for PTSD, and of his and VA's respective 
duties for obtaining evidence.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, not every element of VCAA notice was 
given prior to the initial AOJ adjudications denying the 
claims.  Therefore, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a 
readjudication of the claims.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although information regarding 
substantiating a claim for service connection on a secondary 
basis was first provided to the appellant after the initial 
AOJ adjudication, such information was ultimately provided in 
a March 2007 letter from the Appeals Management Center (AMC).  
Further, the Veteran's claim for service connection for a 
sleep disorder as secondary to depression and/or PTSD was 
readjudicated after such information was provided and a 
supplemental statement of the case was issued in February 
2009.

The Board notes further that the Veteran was first informed 
as to the law pertaining to the assignment of a disability 
rating and effective date, as the Court required in 
Dingess/Hartman, in the February 2009 supplemental statement 
of the case.  There has been no readjudication of these 
claims subsequent to this supplemental statement of the case.  
The Board finds, however, that the untimely notice with 
regard to the assignment of a disability rating and effective 
date is not prejudicial to the Veteran in this instance.  
Indeed, because the Veteran's claims for service connection 
are being denied in the instant decision, no disability 
rating or effective date is for assignment.  As such, VA's 
failure to provide timely notice for these issues has no 
adverse impact on the Veteran.  Therefore, the Board finds 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and 
that not withstanding Pelegrini, deciding this appeal would 
not be prejudicial to him.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, his service 
personnel records, and reports of post-service VA and private 
treatment and assessment.  The claims file also contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed the Veteran's statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

In November 2006 the Board remanded these claims and directed 
that the Veteran be requested to provide the names of the 
"eight to nine" members of his unit that were allegedly 
maimed or killed in Vietnam during the period he was absent 
without leave (AWOL) from March 1967 to September 1967.  In 
addition, it was directed that the Veteran be requested to 
provide the name of his friend whose automobile accident he 
witnessed, and whose head was severed, while the Veteran was 
stationed at Fort Campbell, Kentucky in 1968.  It was also 
directed that the Veteran be requested to provide as much 
detail as possible to facilitate verification of these 
events.  In this regard, the Board notes that the AMC's March 
2007 letter to the Veteran requested all of this information 
as directed in the Board's November 2006 remand.

In addition, the Board's November 2006 remand directed that 
appropriate official sources be contacted and that 
verification be requested of the assignment of the Veteran's 
unit, CoB9thS&TBn, 9th Inf Div, to Vietnam during the period 
from March 1967 to September 1967.  It was further directed 
that verification be obtained of the death or maiming in 
Vietnam of members of the Veteran's unit during that time 
period.  Additionally, it was directed that verification be 
obtained of the death of the individual identified by the 
Veteran as having been killed in an automobile accident while 
the Veteran was stationed at Fort Campbell, Kentucky in 1968.  
A review of the claims file reflects that appropriate 
"Personnel Information Exchange System" (PIES) requests 
were sent to the National Personnel Records Center (NPRC) 
requesting all information as directed in the Board's 
November 2006 remand.  Therefore, the Board finds that there 
has been substantial compliance with the directives in its 
November 2006 remand.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with).

Finally, the Board notes that the Veteran's March 2004 notice 
of disagreement requests a VA examination regarding his claim 
for service connection for PTSD.  VA has a duty to provide a 
VA examination when the record lacks sufficient evidence to 
decide the Veteran's claim, but contains evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as explained below, the Board finds that the Veteran's in-
service stressors have not been verified, and that therefore 
the record does not contain evidence of an in-service event, 
injury or disease.  Because there is no demonstration of an 
in-service injury or disease, there is nothing to which any 
current disability could be attributed.  Therefore, a medical 
nexus opinion regarding this issue is not necessary.  At 
most, a VA examination could only give a current diagnosis of 
PTSD in response to the unverified claimed in-service 
stressors as reported by the Veteran.  In this regard, the 
Board notes that a January 2004 VA medical record in the 
claims file already diagnoses the Veteran with PTSD in 
response to the unverified claimed in-service stressors as 
reported by the Veteran.  Therefore, obtaining a VA 
examination would be superfluous.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis requires (1) evidence 
of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  In Zarycki, it was noted that, 
under 38 U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f); and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether a 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether a veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or a veteran's military 
occupational specialty (MOS) to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).

If combat is affirmatively indicated, then a veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  If there is no 
combat experience, or if there is a determination that a 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio, 
9 Vet. App. at 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of a 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Once independent verification of a stressor event has been 
submitted, a veteran's personal exposure to that event may be 
implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that a veteran was assigned to and stationed with a 
unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of the veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

Entitlement to Service Connection for PTSD

The Veteran asserts that service connection is warranted for 
PTSD.  With regard to the first element of a claim for PTSD, 
the Board notes that the January 2004 VA medical record 
discusses the Veteran's psychiatric symptomatology and 
diagnoses the Veteran with PTSD, in addition to other 
psychiatric diagnoses.  See also March 2004 VA Medical 
Record; May 2004 VA Medical Record.  Although these VA 
medical records do not specifically state that the Veteran's 
diagnosis of PTSD conforms to the criteria of the DSM-IV, the 
VA medical records do assign the Veteran various Global 
Assessment of Functioning (GAF) scores.  GAF is a scale, 
presented and described in the DSM-IV which reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Because the 
VA medical records reflect the assignment of GAF scores in 
accordance with the DSM-IV, and without any indication to the 
contrary, it is likely that the diagnoses also conformed to 
the criteria of the DSM-IV.

With regard to the second element of a claim for PTSD, that 
of a link established by medical evidence between current 
symptoms and an in-service stressor, the Board notes that the 
Veteran's service treatment records do not contain any 
diagnosis or evidence of in-service treatment for any 
psychiatric disability.  There is a May 1965 report of 
medical examination prior to the Veteran's induction which 
notes a normal psychiatric evaluation at that time.  In the 
corresponding May 1965 report of medical history, the Veteran 
denied that he was experiencing or had experienced frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  There is also a June 1968 report of medical 
examination prior to separation from service in which the 
Veteran's psychiatric evaluation was noted to be normal.  In 
the corresponding June 1968 report of medical history, the 
Veteran denied that he was experiencing or had experienced 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  There are no other service treatment records 
indicating that the Veteran ever complained of, or was 
treated for, a psychiatric disability in service.

In terms of post-service medical evidence, the January 2004 
VA medical record reflects a psychiatry outpatient consult in 
which the Veteran was evaluated to rule out PTSD, and 
evaluated for depression and anxiety.  In this VA medical 
record it was noted that the Veteran had reported sleep 
disturbance, depression, anger outburst, marital discord, and 
anxiety.  The Veteran reported that the unit he was assigned 
to was sent to Vietnam, but that he tended to his mother who 
was sick at the time instead.  The Veteran stated that eight 
or nine members of his unit came back maimed, and that many 
more were dead.  The Veteran reported feeling guilty over his 
decision not to go to Vietnam with the other members of his 
unit, and noted that he sees faces and hears voices of other 
members of his unit in his dreams and while awake.  In 
addition, the Veteran reported a second claimed in-service 
stressor involving a motor vehicle accident in which an 
individual's head was severed and rolled in the street.  The 
Veteran stated that he can still see this accident now, and 
that he recalls the horrifying experience when he hears 
ambulances.  The January 2004 VA medical record notes that 
the Veteran had never sought psychiatric treatment prior to 
that occasion.  The VA psychiatrist diagnosed the Veteran 
with "PTSD w[ith] sleep depriv[ation] syndrome, mild," a 
depressive disorder not otherwise specified, traumatic grief, 
and "alcohol abuse to medicate anxiety."  Although the VA 
psychiatrist discussed the Veteran's claimed in-service 
stressors and gave a diagnosis of PTSD, there was no explicit 
statement asserting the Veteran's PTSD to be related to his 
claimed in-service stressors.

The claims file contains a March 2004 VA medical record which 
diagnoses the Veteran with PTSD with sleep deprivation 
syndrome, but notes that he "may not meet all criteria."  
This VA medical record notes that the Veteran's family 
complained of his mood swings, and that the Veteran avoids 
people because he feels he cannot trust them.  In addition, 
the Veteran was noted to be "jumpy to loud noises."  The 
Veteran was found to be in no distress upon examination.  
Although the Veteran had been taking Risperidone for 
nightmares and flashbacks, discontinuance of this 
prescription was recommended because it had made the Veteran 
feel "groggy" the day after.  The March 2004 VA medical 
record does not discuss the Veteran's claimed in-service 
stressors, and does not assert any link between the Veteran's 
PTSD and his military service.

In addition, the claims file contains a May 2004 VA medical 
record from the Vet Center in Shreveport, Louisiana 
(Shreveport Vet Center).  This VA medical record describes 
the Veteran's current PTSD symptomatology in detail, however 
it does not describe the Veteran's claimed in-service 
stressors, nor does it assert any link between the Veteran's 
PTSD and his military service.  In fact, the May 2004 VA 
medical record states that the Veteran continues to 
experience increased PTSD related symptoms, including 
"auditory and visual hallucinations of his war trauma."  
However, as discussed below, the Veteran's claimed in-service 
stressors did not involve "war trauma," and instead the 
Veteran asserts that his avoidance of Vietnam service is what 
caused his PTSD.

There are also individual and group progress notes related to 
the Veteran's treatment at the Shreveport Vet Center from 
June 2003 to April 2005.  The Shreveport Vet Center progress 
notes discuss the Veteran's current PTSD symptoms in detail, 
as well as his difficulties in social and occupational 
situations.  However, there is no discussion of the Veteran's 
claimed in-service stressors nor any assertion of a link 
between the Veteran's PTSD and his military service.

Although none of the post-service medical evidence of record 
explicitly states that there is a link between the Veteran's 
PTSD and his claimed in-service stressors, with the benefit 
of the doubt falling in the Veteran's favor, the Board finds 
that the January 2004 VA medical record implies such a 
connection, as it discusses the Veteran's claimed in-service 
stressors and reflects a diagnosis of PTSD with no indication 
of any other possible etiology for such PTSD.  However, as 
discussed next, the Veteran's claim for PTSD is ultimately 
denied on the basis that there is no independent verification 
of his claimed in-service stressors.

As noted above, the Veteran's lay testimony alone regarding 
combat-related stressors will be accepted as conclusive only 
if there is a showing that the Veteran "engaged in 
combat."  Without such a showing, evidence verifying or 
corroborating the claimed in-service stressors is required.  
In this regard, a review of the official military 
documentation contained in the claims file is unremarkable 
for evidence suggesting that the Veteran engaged in combat.  
The Veteran's Form DD 214 does not reflect that he received 
any decorations or medals specifically indicative of combat 
involvement.  In addition, the Veteran's service personnel 
records and service treatment records do not reflect any 
combat involvement.  Further, the Veteran's MOS is shown to 
be that of a heavy vehicle driver, which is not by itself 
indicative of combat. 
 
The Board notes that it may not rely strictly on combat 
citations or the Veteran's MOS to determine if he engaged in 
combat, and that other supportive evidence of combat 
experience may also be accepted.  See Dizoglio, 9 Vet. App. 
at 166; West, 7 Vet. App. at 76.  However, in this case, the 
Veteran does not contend that he served in Vietnam or that 
his stressors are combat related.  Instead, the Veteran 
reports that he went AWOL to care for his mother prior to his 
unit's departure for Vietnam.  See March 2004 Statement.  The 
Veteran's service personnel records indeed demonstrate that 
he was AWOL from March 1967 to September 1967.  In addition, 
a January 2005 response to a PIES request indicates that 
there is no evidence in the Veteran's file to substantiate 
any service in the Republic of Vietnam.  Therefore, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  
Because the claims file contains no other supportive evidence 
of combat experience, the Veteran's alleged in-service 
stressors in this case must be independently verified, i.e., 
corroborated by objective credible supporting evidence.

In a statement received in March 2004, the Veteran indicates 
that his first stressor began when he returned to the 
military and began to hear about the deaths of members of his 
unit.  The Veteran described feeling "stressed out" and 
"almost los[ing his] sanity" upon learning of such deaths.  
The Veteran's second claimed in-service stressor involves an 
incident in which he witnessed an automobile accident in 
which his friend's head was severed and rolled in the street.  
See January 2004 VA Medical Record.

The Board observes that the record does not contain any 
independent evidence that corroborates the Veteran's 
statements as to the occurrence of these claimed in-service 
stressors.  In this regard, the Board notes that the 
Veteran's full service personnel records were obtained, and 
that such records do not corroborate either of the claimed 
in-service stressors.  In addition, the Veteran's service 
treatment records do not verify either claimed in-service 
stressor.  Further, the Board notes that in response to the 
March 2007 letter from the AMC discussed above, the Veteran 
was not able to recall the names of any of the eight to nine 
members of his unit that were allegedly killed or maimed 
while serving in Vietnam.  See April 2007 Statement.  Nor did 
the Veteran identify the individual who was allegedly killed 
in a motor vehicle accident.  Id.

The claims file reflects that the AMC sent a PIES request 
(dated November 2003 in an apparent error) seeking 
verification of the "death or maiming in Vietnam" of any 
members of the Veteran's battalion during the period from 
March 1967 to September 1967.  In response, the claims file 
contains a "CURR Request," printed in October 2007, 
reflecting a review of the "Combat Operation After Action 
Report" submitted by the Veteran's infantry division for the 
month of June 1967.  This report reflected that the Veteran's 
battalion supplied the 9th Infantry Division with class I - 
IV supplies during Operation Akron in Bearcat, also known as 
Camp Martin Cox.  In addition, an "Operational Report - 
Lessons Learned" submitted by the Veteran's infantry 
division for the period ending July 31, 1967 was reviewed and 
reflected that one major engagement occurred during Operation 
Akron on June 19, 1967.  Although the morning reports for the 
Veteran's battalion were noted to be incomplete, there was no 
evidence that any of the soldiers killed or wounded in battle 
were from the Veteran's organization.  The Board notes that 
the "CURR Request" response recommends that complete 
military record research be made to verify daily personnel 
actions such as wounded in action, killed in action, missing 
in action, or transfers.  However, as the Veteran was unable 
to recall the names of any of the members of his unit 
allegedly killed or maimed in Vietnam, the Board finds that 
such research would not be feasible.

With regard to the second claimed in-service stressor, the 
claims file reflects that the AMC sent a PIES request for a 
search of the morning reports from the Veteran's company from 
January 1968 through the Veteran's separation from service in 
July 1968 for remarks regarding a soldier killed in an 
automobile accident.  In November 2007 NPRC responded, 
stating that the allegation had been investigated but that no 
such remarks were located.

Based on the foregoing, the Board finds that the Veteran's 
claimed noncombat stressors have not been verified, as 
required to support a claim for service connection for PTSD.  
In fact, the only statements alleging the occurrence of the 
Veteran's claimed in-service stressors are those of the 
Veteran.  However, the Veteran's testimony by itself cannot, 
as a matter of law, establish the occurrence of a noncombat 
stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

In conclusion, the Board finds that the Veteran's claim for 
service connection for PTSD must be denied, as his claimed 
in-service stressors have not been verified.  
While the Board is sympathetic to the Veteran's claim, there 
is no exception within the governing regulation or elsewhere 
that authorizes a grant of service connection for PTSD 
without credible supporting evidence that claimed stressors 
actually occurred.  See Cohen 10 Vet. App. at 147; Moreau 9 
Vet. App. at 396.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD 
in this instance, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to Service Connection for a Sleep Disorder as 
Secondary to Depression and/or PTSD

The Veteran asserts that service connection is warranted for 
a sleep disorder as secondary to depression and/or PTSD.  The 
Board notes that the Veteran's claim for service connection 
for a sleep disorder on a direct-incurrence basis has already 
been denied in the November 2006 Board decision.  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439, 448 (1995), it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection may be made.  This had not been VA's practice, 
which suggests that the change amounts to a substantive 
change.  Given what appears to be a substantive change, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which favors the 
Veteran.

The record demonstrates that the Veteran has a current sleep 
disorder disability.  The Veteran has been diagnosed with 
severe obstructive sleep apnea syndrome and nocturnal 
hypoxemia.  See, e.g., July 2001 Private Medical Record.  In 
addition, the January 2004 VA medical record diagnoses the 
Veteran with sleep deprivation syndrome.  The record also 
reflects that the Veteran has been prescribed various 
medications to assist with sleep.  See, e.g., August 2002 VA 
Medical Record (reflecting that the Veteran takes 
amitriptyline hydrochloride to assist with sleep); December 
2004 VA Medical Record (noting that the Veteran uses 
Lorazepam sparingly for sleep).

However, the fact that the Veteran has not been service 
connected for either PTSD or depression means that service 
connection for a sleep disorder, as secondary to such 
psychiatric disabilities, cannot be granted.  A sleep 
disorder cannot be linked to the Veteran's service or a 
service-connected disability - via PTSD or depression.  38 
C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to 
say, the elimination of one relationship to service, as the 
supposed precipitant, necessarily also eliminates all 
associated residual conditions.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) (stating that "a veteran seeking 
disability benefits must establish the existence of a 
disability [and] a connection between the veteran's service 
and the disability").  Service connection has not been 
established for any disability here.  As such, the Board 
concludes that the Veteran is not entitled to a grant of 
service connection for a sleep disorder as secondary to 
depression and/or PTSD as a matter of law.  The Court has 
held that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, 
the Board finds that service connection for a sleep disorder 
as secondary to depression and/or PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a sleep disorder as 
secondary to depression and/or PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


